—In an action to recover damages for personal injuries, the plaintiff Diane Skay appeals and nonparty Michael Skay purportedly appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated June 27, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint and denied as academic their cross motion to amend the notice of claim.
Ordered that the purported appeal of Michael Skay is dismissed, inasmuch as he- is not a party to this action and is not aggrieved by the order appealed from; and it is further,
Ordered that on the appeal by the plaintiff, the order is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
"The plaintiffs’ failure to establish the cause of [the injured plaintiff’s] fall is fatal to their case” (Leary v North Shore Univ. Hosp., 218 AD2d 686, 687; see, Vinicio v Marriott Corp., 217 AD2d 656; Garvin v Rosenberg, 204 AD2d 388; Earle v Channel Home Ctr., 158 AD2d 507). The inadmissible hearsay statements contained in the affidavit of Michael Skay, the plaintiff s husband, were insufficient to defeat the defendant’s motion for summary judgment (see, Siegel v Terrusa, 222 AD2d 428). *398Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.